Abatement Order filed November 29, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00433-CR
                                    ____________

                     ANTHONY WHITNEY NORMAN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 262nd District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1248767


                          ABATEMENT                  ORDER

       Appellant is represented by appointed counsel, Angela L Cameron, of the Harris
County Public Defender’s Office. On October 11, 2011, appellant filed a motion to
dismiss his appointed attorney and to proceed pro se on appeal. Neither counsel for
appellant or for the State have filed a response to the motion.

       When a criminal appellant waives his right to appointed counsel, he waives many
traditional benefits associated with the right to counsel. Before an appellant may dismiss
appointed counsel and proceed pro se, the waiver must be “knowingly and intelligently”
made. See Faretta v. California, 95 S. Ct. 2525; 422 U.S. 806, (1975).
         In Martinez v. California, 528 U.S. 152, 120 S. Ct. 684 (2000), the United States
Supreme Court reaffirmed its holding that criminal defendants have a constitutional right
to conduct their own defense at trial, if they voluntarily and intelligently elect to do so;
however, the Court then held that criminal defendants have no federal constitutional right
to represent themselves on direct appeal from a conviction. 120 S. Ct. at 686-92. The
Court added that appellate courts may, in the exercise of their discretion, allow a defendant
to proceed pro se on appeal based on the best interests of the defendant and the
government.      Id. at 691-92.    In other words, criminal defendants have no federal
constitutional right to self-representation on direct appeal, but states are not precluded from
recognizing such a right under their own constitutions. Id.

         This court has adopted the standard established in Martinez, and we review requests
to proceed pro se on a case-by-case basis considering the best interests of both the criminal
appellant and the State. See Hadnot v. State, 14 S.W.3d 348, 349 (Tex. App.—Houston
[14th Dist.] 2000) (order); Massingill v. State, 14 S.W.3d 380, 381 (Tex. App.—Houston
[14th Dist.] 2000) (order). In this case, appellant asserts that appointed counsel has not
submitted any proposed motions or brief for his review and a conflict of interest has arisen.
Accordingly, we issue the following order.

         WE ORDER the Judge of the 262nd District Court, to immediately conduct a
hearing at which appellant, either in person or by videoteleconference, appellant’s
appointed attorney, and the State’s counsel shall be present to determine: (1) whether
appellant desires to prosecute his appeal; (2) whether appellant wishes to discharge his
appointed attorney and proceed with his appeal pro se; (3) whether the waiver of assistance
of counsel is made voluntarily, knowingly and intelligently; (4) whether appellant’s
decision to proceed pro se is in the best interest of appellant and of the State; and (5)
whether appellant is fully aware of the dangers and disadvantages of self-representation.
See Funderburg v. State, 717 S.W.2d 637 (Tex. Crim. App. 1986); Webb v. State, 533
S.W.2d 780 (Tex. Crim. App. 1976); Trevino v. State, 555 S.W.2d 750 (Tex. Crim. App.
1977).

                                              2
       WE FURTHER ORDER the Judge of the 262nd District Court to have a court
reporter present to prepare a reporter’s record. The reporter’s record, and a supplemental
clerk’s record containing the trial court’s findings, shall be filed with the Clerk of this court
on or before December 30, 2011.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
court’s order. If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date.


                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                               3